Case
  Case
     1:19-cv-00533-MAC-ZJH
        1:19-cv-00533 Document
                           Document
                               1-2 Filed
                                      3 10/28/19
                                         Filed 10/28/19
                                                    Page Page  30ofFILED
                                                         17 of 1   PageID
                                                                     4 PageID
                                                                           #: #:
                                                                              25 58
                                                                             DISTRICT CLERK OF
                                                                             JEFFERSON CO TEXAS
                                                                             9/20/2019 9:55 AM
                                                                             JAMIE SMITH
                                    CAUSE NO: B-204309                       DISTRICT CLERK
                                                                             B-204309


LARRY MCCULLY                                     §        IN THE DISTRICT COURT OF
                                                  §
                                                  §
                                                  §
VS.                                               §        JEFFERSON COUNTY, TEXAS
                                                  §
UNITED PROPERTY & CASUALTY                        §
INSURANCE COMPANY AND                             §
KELLEY EARLE                                      §            60TH JUDICIAL DISTRICT


      DEFENDANT UNITED PROPERTY & CASUALTY INSURANCE COMPANY’S
         ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION WITH
                       REQUEST FOR DISCLOSURES


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, UNITED PROPERTY & CASUALTY INSURANCE COMPANY,

Defendant in the above-entitled and numbered cause, and files this, its Original Answer to

Plaintiff’s Original Petition with Request for Disclosures, and would respectfully show unto the

Court the following:



                                           I.
                                     GENERAL DENIAL

       1.      Defendant UNITED PROPERTY & CASUALTY INSURANCE COMPANY

(“UPC” or “Defendant”) asserts a general denial as is authorized by Rule 92 of the Texas Rules

of Civil Procedure, and requests that Plaintiff LARRY MCCULLY (“MCCULLY” or

“Plaintiff”) be required to prove her charges and allegations against UNITED PROPERTY &

CASUALTY INSURANCE COMPANY by a preponderance of the evidence as is required by

the Constitution and law of the State of Texas.
Case
  Case
     1:19-cv-00533-MAC-ZJH
        1:19-cv-00533 Document
                           Document
                               1-2 Filed
                                      3 10/28/19
                                         Filed 10/28/19
                                                    Page Page
                                                         18 of 2
                                                               30ofPageID
                                                                    4 PageID
                                                                          #: #:
                                                                             26 59



                                         II.
                                      DEFENSES
           2.     Defendant UNITED PROPERTY & CASUALTY INSURANCE COMPANY

denies that the required conditions precedent were performed and/or occurred.

           3.     The damages allegedly sustained by Plaintiff may have been the result of actions

or omissions of individuals over whom United Property & Casualty Insurance Company had no

control, including but not limited to Plaintiff, therefore, UPC is not liable to Plaintiff.

           4.     Defendant UNITED PROPERTY & CASUALTY INSURANCE COMPANY

issued a policy of insurance to Plaintiff LARRY MCCULLY, bearing policy number

UTW5561531 (the “Policy”), and UPC adopts its terms, conditions and exclusions as if copied in

extenso.

           5.     The Policy does not cover wear and tear, marring, deterioration, mechanical

breakdown, latent defect, inherent vice or any quality in property that causes it to damage or

destroy itself.

           6.     The Policy does not cover damages which occurred prior to policy inception.

           7.     The Policy does not cover claims or damages arising out of workmanship, repairs

or lack of repairs arising from damage which occurred prior to policy inception.

           8.     The Policy does not cover claims or damages arising out of flood.

           9.     The Policy requires direct, physical loss.

           10.    UPC is entitled to any credits or set-offs for prior payments by itself or other third

parties.

           11.    To the extent that Plaintiff’s damages are determined to be the result of a failure

by Plaintiff to take reasonable steps to mitigate the loss, those damages are not recoverable.

           12.    Plaintiff’s extra-contractual claims alleging bad faith fail because a bona fide



                                                    2
Case
  Case
     1:19-cv-00533-MAC-ZJH
        1:19-cv-00533 Document
                           Document
                               1-2 Filed
                                      3 10/28/19
                                         Filed 10/28/19
                                                    Page Page
                                                         19 of 3
                                                               30ofPageID
                                                                    4 PageID
                                                                          #: #:
                                                                             27 60



controversy existed and continues to exist concerning Plaintiff’s entitlement, if any, to insurance

benefits.

       13.     To the extent that all statutory and policy requisites have not been satisfied, this

suit is premature.

       14.     Plaintiff’s extra-contractual claims alleging bad faith fail because a finding of the

existence of coverage for Plaintiff’s underlying insurance claim is necessary to establish any

basis for Plaintiff’s extra-contractual Texas Insurance Code claims.           Because Plaintiff’s

allegations are generally based on UPC’s alleged failure to investigate the claim and pay policy

benefits, the existence of any applicable exclusions precludes Plaintiff’s extra-contractual, Texas

Insurance Code claims.

                                         III.
                               REQUEST FOR DISCLOSURES


       15.     Pursuant to Rule 194, Plaintiff is requested to disclose the information or material

described in Rule 194 of the Texas Rules of Civil Procedure.

                                           IV.
                                    PRAYER FOR RELIEF


       WHEREFORE, PREMISES CONSIDERED, Defendant UNITED PROPERTY &

CASUALTY INSURANCE COMPANY respectfully prays that Plaintiff LARRY MCCULLY

take nothing by his suit, that Defendant recovers costs, and for such other and further relief, both

at law and in equity, to which UNITED PROPERTY & CASUALTY INSURANCE

COMPANY may be justly entitled.




                                              Respectfully submitted,



                                                 3
Case
  Case
     1:19-cv-00533-MAC-ZJH
        1:19-cv-00533 Document
                           Document
                               1-2 Filed
                                      3 10/28/19
                                         Filed 10/28/19
                                                    Page Page
                                                         20 of 4
                                                               30ofPageID
                                                                    4 PageID
                                                                          #: #:
                                                                             28 61




                                          LEWIS BRISBOIS BISGAARD & SMITH LLP


                                                 / s / Sarah Smith
                                          Sarah R. Smith
                                          Texas Bar No: 24056346
                                          Gene M. Baldonado
                                          Texas Bar No. 24071065
                                          24 Greenway Plaza, Suite 1400
                                          Houston, Texas 77046
                                          Phone: (713) 659-6767
                                          Fax: (713) 759-6830
                                          sarah.smith@lewisbrisbois.com

                                          ATTORNEY FOR DEFENDANT, UNITED
                                          PROPERTY & CASUALTY INSURANCE
                                          COMPANY



                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above pleading was served on all
counsel of record by electronic filing, certified mail, and/or facsimile on this 20th day of
September, 2019.

Clint Brasher                                    Via Eservice
Nishi Kothari
Joe Muckleroy
BRASHER LAW FIRM, PLLC
6430 Wellington Place
Beaumont, Texas 77706
clint@brasherattorney.com
nishi@brasherattorney.com
joe@brasherattorney.com
Attorneys for Plaintiff




                                                  /s/ Sarah R. Smith
                                                 Sarah R. Smith




                                             4
